DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: an automatic vending including the features “the second stopper includes ribs formed on a surface facing the product housing path, the ribs being configured to extend from a base end part toward a holding portion of the second stopper“ in combination with the rest of the claim language is not taught by the prior art.
Claim 2 is allowed.
The following is an examiner’s statement of reasons for allowance: an automatic vending including the features “the first stopper includes: a bearing into which a rotation shaft as a rotational pivot is inserted; the holding portion configured to hold the product; and a product receiving portion formed to have a longitudinal section in a concave shape that is recessed to a rear side of a line connecting a base end and a leading end of the holding portion“ in combination with the rest of the claim language is not taught by the prior art.
Claims 3-4 are allowed.
The following is an examiner’s statement of reasons for allowance: an automatic vending including the features “a holding portion of the second stopper is formed as a convex portion in a substantially trapezoid shape including a flat part facing the product housing path“ in combination with the rest of the claim language is not taught by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651